 




Exhibit 10.22
2007 Salaried Employee Bonus Plan
Corporate — All employees (except Sales Account Managers)
All salaried employees (except Sales Account Managers) are eligible for a bonus
based on the performance of the company as a whole.
Eligibility

•   Participants must have been a full-time employee by July 1, 2007 and remain
an employee continuously for the remainder of the year in order to be eligible.
Employees starting after January 1 but before July 1 will receive a pro rata
portion of their bonus based on their actual pay received. Employees who
voluntarily terminate their employment after December 31, 2007, but prior to the
bonus payout, will not receive a bonus payout.   •   Payouts will be made no
later than March 15, 2008.

Percent of Pay Opportunity

•   Employees are eligible to participate in the bonus pool at the following
percent of base salary:

  o   CEO — 21%     o   Officers — 18%     o   Directors — 15%     o   Managers
with supervisory responsibility — 12%     o   All salaried employees except
Managers with supervisory responsibilities or above — 9%

2007 Salaried Employee Bonus Plan Description

•   The Company must meet minimum requirements as set by the external budget as
approved by the Board of Director’s to be eligible for any form of payout.   •  
See table below for bonus earnings potential:

                              Earnings   % of Bonus         Plan   before taxes
  Earned        
External
  $ 3,150,000                  
Add back:
                       
Duplicate rent
    500,000                  
Litigation expenses
    325,000                  
Training expense
    25,000                  
 
                       
Adjusted EBT (minimum)
    4,000,000       50 %   Minimum level
 
                       
Additional revenue
    2,000,000                  
 
                   
Additional COS
    (1,160,000 )   Assumes a
42% margin        
No increase in operating expenses
                       
 
                       
Adjusted EBT (maximum)
    4,840,000       100 %   Maximum level
 
                       

•   The above table will be pro-rated, performance will be measured between the
two levels noted.

•   Any increase in the bonus accrual will be included in the determination of
Adjusted EBT, prior to calculation of the bonus performance.

Discretionary Portion

•   If the Company does not generate the minimum $4,000,000 of Adjusted Earnings
before taxes, the Compensation Committee, in its sole discretion, can award a
bonus of 3-5% per employee (depending on level) for the Salaried Employee Bonus
Plan. The allocation of the discretionary awards may vary among individuals as
determined by the Board.

•   The Company must generate at least $2,500,000 of Earnings before taxes
before the Compensation Committee can elect to give out any discretionary bonus
amounts.

 



--------------------------------------------------------------------------------



 



2007 Executive “Over-Bonus” Plan
The CEO and Vice-Presidents are eligible for an “Over-Bonus” based on the
performance of the company that exceeds the 2007 Salaried Employee Bonus Plan.
Eligibility

•   Participants must have been a full-time employee by July 1, 2007 and remain
an employee continuously for the remainder of the year in order to be eligible.
Employees starting after January 1 but before July 1 will receive a pro rata
portion of their bonus based on their actual pay received. Employees who
voluntarily terminate their employment after December 31, 2007, but prior to the
bonus payout, will not receive a bonus payout.

•   Payouts will be made no later than March 15, 2008.

Percent of Pay Opportunity

•   Employees are eligible to participate in the over bonus pool up to 10% of
the salary that is in effect on December 31, 2006, at the following percent of
base salary. Amounts will be pro-rated if the employee was not employed for the
entire year.

2007 Over Bonus Plan Description

•   The Company must meet minimum requirements as set by the internal budget as
approved by the Compensation Committee to be eligible for any form of
“over-bonus” payout.

•   See table below for bonus earnings potential:

                              Earnings   % of Bonus         Plan   before taxes
  Earned        
 
                       
Internal — 100%
  $ 4,840,000       100 %        
 
                       
Additional revenue
    2,000,000                  
Additional COS
    (1,160,000 )                
Adjustments will be made for any increase in operating expenses
                       
 
                       
 
          10% of   Maximum
Adjusted EBT (maximum)
  $ 5,680,000     salary   “Over-Bonus”
 
                       

•   The above table will be pro-rated, performance will be measured between the
two levels noted.

•   Any increase in the bonus payable due to this over bonus provision will be
included in the determination of adjusted earnings before tax, prior to
calculation of the “over-bonus” payout.

 